Order entered November 14, 2022




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-22-00548-CV

                           JORDAN COGBURN, Appellant

                                         V.

                          MELANIE CREEKMORE, Appellee

                 On Appeal from the 15th Judicial District Court
                            Grayson County, Texas
                      Trial Court Cause No. CV-18-1125

                                      ORDER

      Before the Court is appellee’s November 10, 2022 third motion for an

extension of time to file her brief. We GRANT the motion. We ORDER the

amended brief tendered to this Court by appellee on November 14, 2022 filed as of

the date of this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE